Citation Nr: 1022814	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right shoulder with retained 
foreign body and scar, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for residuals of a 
shell fragment wound of the right sub-scapula with retained 
foreign body (claimed as back pain, chest pain, and a nerve 
problem).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 
1971.  He is a Vietnam veteran who earned the Combat 
Infantryman Badge (CIB) and was awarded the Purple Heart 
Medal.

This matter is before the Board of Veterans' Appeals (Board) 
from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

This case has a procedurally confusing background.  The 
Veteran received two shrapnel wounds while serving in 
Vietnam.  The first injury occurred in May 1970 when the 
Veteran was shot in the right shoulder.  The second injury 
occurred in February 1971 when the Veteran was hit with 
pieces of a grenade just below his right shoulder and on his 
back.  In a July 1971 rating decision, the RO granted service 
connection for residuals, shell fragment wound with retained 
foreign body and scar, right shoulder, and awarded a 10 
percent evaluation.  The RO also granted service connection 
for a scar, right arm and back, and awarded a noncompensable 
evaluation.

In 1991, the Veteran attempted to file a claim for service 
connection for back and chest pain, which he associated with 
his service-connected shrapnel wounds.  In March 1991 
correspondence, he stated that "the pain in my shoulder has 
shifted to the mid-back region, between the spine and 
shoulder blade, and has become more acute more frequently."  
In an April 1991 correspondence, he stated that "[s]ome 
shrapnel has migrated to my mid-back region."  The RO did 
not process either claim.

In February 2003, the Veteran had a chest X-ray taken as part 
of an employment examination for the Ohio State Highway 
Patrol.  The radiologist noted a "probable 3 mm metallic 
foreign body such as shrapnel right lower back region."

In a March 2003 correspondence, the Veteran again attempted 
to file a claim for service connection for back and chest 
pain.  He stated:

I have begun to experience pain in the middle of my 
back.  That pain radiates from the spine to either 
side of my chest whenever I bend over from the 
waist, such as when I bend over to pick up a coin 
or something else that has fallen to the ground . . 
. I have received a chest x-ray courtesy of the 
Ohio State Highway Patrol.  I explained to the 
technician that there are densities in my chest.  
She showed me the [x]-ray and surprisingly, the 
shrapnel had migrated to the lower right lung area, 
which is where the pain originates when I bend 
over.

The RO construed this statement as a claim for increased 
ratings for both service-connected injuries.

A February 2004 fee-based examination report shows that the 
Veteran had tenderness to palpation of the anterior aspect of 
the right shoulder joint.  There was full range of motion.  
Although the clinician noted that right shoulder, thoracic 
spine, and chest X-rays would be obtained, it appears this 
was not done.  The assessment was status post shrapnel injury 
with radiographic evidence of retained shrapnel, but no 
physical evidence of muscle damage.  

The RO continued both service-connected ratings in a March 
2004 decision.

In January 2005, the Veteran filed a claim for an increased 
rating for his "shoulder condition."  The RO continued the 
right shoulder rating in January 2006.  The Veteran perfected 
the appeal.  

In January 2006, the Veteran attempted yet again to file a 
claim for service connection for back and chest pain.  The RO 
construed this correspondence as a statement in support of 
his increased rating claim.  Finally, in June 2007, the 
Veteran filed a claim for "thoracic spine condition and 
nerve problem," which he claimed was due to migrating 
shrapnel.  The RO denied the claim in an April 2008 rating 
decision.  The Veteran filed a notice of disagreement in May 
2008, and the RO submitted a statement of the case in August 
2009.  In a December 2009 correspondence, the Veteran 
attempted to explain the basis for his service-connection 
claim.  He stated:

Issue: service connection is the additional 
shrapnel associated with the wound of 2/22/71 which 
came in the same spot as the superficial wound, as 
well as evaluation of residuals shell fragment 
wound of the right shoulder, with retained foreign 
body issue.  Which fragment entered the same spot 
and lodged in the thoracic spine.  The foreign body 
came loose from spine in 2003 and now rests in 
lower thorax.

In a December 2009 letter, the RO noted that the 
December 2009 correspondence was not a timely 
substantive appeal.

The service connection issue has been recharacterized to 
better reflect the evidence and the Veteran's claim. 

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claim 
folder.  During the hearing, the Veteran indicated that he 
wished to withdraw the increased rating issue.  Furthermore, 
the Veterans Service Representative who assisted the Veteran 
agreed to accept the Veteran's substantive appeal with 
respect to the service connection claim as timely.  A 
substantive appeal is not a jurisdiction-conferring document.  
Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the 
VA may waive any issue of timeliness in the filing of a 
substantive appeal, either explicitly or implicitly).  
Accordingly, the Board waives the filing of a timely 
substantive appeal with respect to the service connection 
issue and finds that it has jurisdiction over this issue.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran has intermittently complained of decreased 
strength and numbness in his right hand, which he relates to 
his service-connected right shoulder injury, since the 
1990's.  The Veteran received a shell fragment wound to the 
right hand during service but was never service-connected for 
this condition.  August 2006 VA records contain a diagnosis 
of right median mononeuropathy.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In March 2010, prior to the promulgation of a decision, 
the Veteran testified that he wished to withdraw the issue of 
entitlement to an increased rating for residuals of a shell 
fragment wound of the right shoulder with retained foreign 
body.

2.  The preponderance of the evidence shows that the Veteran 
does not have residuals of a shell fragment wound of the 
right sub-scapula.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal with respect 
to the claim for entitlement to an increased rating for 
residuals of a shell fragment wound of the right shoulder 
with retained foreign body and scar, the Board does not have 
jurisdiction to consider the claim and it is dismissed.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2009).

2.  The criteria for service connection for residuals of 
shell fragment wound of the right sub-scapula with retained 
foreign body are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal 

During the March 2010 hearing, the Veteran testified that he 
wished to withdraw the issue of entitlement to an increased 
rating for residuals of a shell fragment wound of the right 
shoulder with retained foreign body and scar.  A Substantive 
Appeal may be withdrawn at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Accordingly, 
the Board does not have jurisdiction and this issue is 
dismissed.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated June 2007.  The notification substantially 
complied with the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), identifying the five elements of a 
service connection claim, and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, provided examinations, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claim file and he has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
at this time.

III.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran essentially contends that a retained foreign body 
associated with his February 1971 shrapnel wound has migrated 
to his chest and/or thoracic spine region, causing pain in 
those regions.

The Veteran's service treatment records (STRs) show that in 
February 1971, he received shell fragment wounds to the back, 
right upper arm, and right hand.  

A May 1971 VA examination report diagnosed residual scars and 
shell fragment wound in the right upper arm, right scapular 
area, and right trapezius ridge with a possible retained 
foreign body.  No underlying muscle involvement was found.  
Chest X-rays showed a metallic density overlying the lower 
lateral right hemithorax and another projected above the 
medial aspect of the scapula.  

A May 1994 VA examiner noted that an X-ray established the 
presence of a small metallic foreign object in the trapezial 
area or supraclavicular area.

A January 2003 VA treatment record shows that the Veteran 
complained of pain in his mid-back.  The clinician noted that 
this was "probably [degenerative joint disease] and wrote 
"if happens again and more often see me will get X-ray."

A February 2003 private X-ray showed a small metallic density 
measuring up to 3 mm in diameter overlying the right 
costophrenic angle "which appears to lie in the posterior 
portion of the lower thoracic region."  The radiologist 
wrote "[s]uspect metallic foreign body such as shrapnel." 

A June 2003 VA treatment note shows that the Veteran reported 
pain in the right lateral aspect of the thoracic spine when 
bending over.

The Veteran received inpatient care for his service-connected 
PTSD in July and August 2003.  July 2003 chest X-rays showed 
shrapnel overlying the right supraclavicular fossa as well as 
the right peripheral lower lung.  August 2003 treatment notes 
contain Axis III diagnoses of "chronic back pain due to tear 
of L5-S1 disk" and "old shrapnel injuries right shoulder."

A February 2004 fee-based examination report shows that the 
Veteran believed that shrapnel had migrated to a spot below 
his right lung, and that this was responsible for significant 
pain across his shoulders and back whenever he bent from the 
waist.  The assessment included "status post shrapnel injury 
with radiographic evidence of retained shrapnel, but no 
physical evidence of muscle damage."
 
In October 2004, the Veteran complained of pain in his right 
shoulder and mid-back region and wondered whether some of the 
shrapnel had migrated.  The diagnosis was back pain "rule 
out shrapnel."  X-rays of the thoracic spine showed metallic 
foreign bodies in the posterior soft tissues at the 
cervicothoracic junction as well as in the lower lumbar spine 
levels.  X-rays of the chest showed metallic foreign bodies 
in the right supraclavicular region as well as the soft 
tissues posterior to the spine in the lower thoracic region.

An April 2006 VA joints examination report shows that the 
Veteran reported "[two] very brief episodes of a sharp pain 
originating in his back and wrapping around both sides of his 
chest."  He also reported that bending at the waist 
aggravated the pain.  Physical examination revealed the 
following range of motion for the right shoulder, both before 
and after repetitious motion:  flexion 165/170, extension 
40/35, abduction 145/130, adduction 40/50, internal rotation 
70/50, and external rotation 90/95.  There was no pain, 
incoordination, or weakness with repetitive motion.  There 
was some tenderness on palpation in the mid clavicular area 
and immediately to the right of the spine at approximately 
the T7 or T8 level.  There was no erythema or edema noted in 
the right clavicular shoulder or right upper back areas.  
Deep tendon reflexes were normal.  X-rays of the thoracic 
spine showed a metallic foreign body within the soft tissues 
with no acute abnormality present.  The April 2006 and 
October 2004 X-rays were "reviewed in depth with the 
radiologist."  Three metallic foreign bodies were noted.  
The first was 3-4 mm and located above the mid right 
clavicle.  The second was a few centimeters lateral to the 
first and measured 1mm.  The third measured 3-4 mm and was 
located in the right lateral inferior chest wall (not in the 
lung).  The examiner noted that the third foreign body 
"appears dorsal to the thoracic spine on lateral thoracic 
spine view but when compared to other viewed (particularly 
the PA chest), it is clearly in the right lateral chest 
wall."  The examiner determined that all three foreign 
bodies appeared positionally stable compared to the 2004 
films.  The diagnosis was "[r]esiduals from shrapnel wounds 
to right clavicular and right upper back area.  See radiology 
report with respect to shrapnel migration issue."

A September 2007 VA treatment note shows that the Veteran 
associated the episodes of pain radiating both right and left 
into his chest with some shrapnel near the spine area.  X-
rays of the chest showed a small metallic foreign body in the 
right posterior lateral chest unchanged from April 2006.  X-
rays of the thoracic spine did not show any metallic changes 
in the spine area.  The impression was "[s]tatus post back 
injury with radicular like symptoms, which are 
intermittent."  The clinician ordered an MRI of the thoracic 
spine in order to confirm that there was not a foreign body 
of some other type besides metal in the spine region that 
might account for the Veteran's symptoms.  

An October 2007 MRI of the thoracic spine showed no definite 
abnormality.  The Veteran asked for an addendum to the report 
because there was no mention of the shrapnel that he insisted 
was pressing against his spine.  The clinician noted that no 
metallic foreign body was identified in or near the thoracic 
spine.  He explained:

Indeed, no metallic foreign body is identified 
anywhere on this study, although there is a 
susceptibility artifact in the posterolateral chest 
wall region seen on axial field-of-view.  This is 
far remote from the spinal canal and from the 
spinal wall adjacent to the ribs, as was also 
indicated on the plain film radiographic report.

In December 2007, the Veteran complained again of 
intermittent episodes of severe pain "which literally take 
his breath away."  The pain radiated to both the right and 
left side.  He related that his sister, who was a masseuse, 
felt a "knot" palpable in the mid to lower thoracic region 
to the right side.  A physical examination failed to reveal a 
distinct area of mass in the thoracic region, midline, or to 
the right or left paraspinal region.  The clinician noted 
that the Veteran had metallic fragments present on his films 
"but not in the midline region where he indicates his pain 
originates from."  The clinician indicated that the Veteran 
became upset and agitated when he explained that there was no 
evidence of a foreign body near the spine region.  The 
clinician wrote "I explained to the patient again that I was 
not denying that he had a problem.  I explained though that 
certainly I have not found an etiology for his intermittent 
problem."  The clinician noted that that Veteran described 
radicular type symptoms.  

A January 2008 VA examination report shows that the Veteran 
complained of sharp pain around his chest when bending at the 
waist.  He reported that the pain was so severe that 
"sometimes he loses his lung function and will collapse to 
the floor."  He indicated that this had happened on several 
occasions.  The Veteran also complained of a consistent low 
back pain without bending.  Examination of the thoracic spine 
was within normal limits.  The clinician noted that a 
previous MRI was within normal limits, and found no evidence 
of shrapnel injury to the Veteran's thoracic spine.  The 
current MRI showed "osteophyte with neural foraminal 
encroachment at C4-5 and C5-6, spondylostenosis at C4-5 and 
C5-6, and a vertebral body hemangioma at C6 with foreign body 
at the shoulder area.  An EMG showed mild chronic right C7 
radiculopathy, mild chronic right T5, T9 radiculopathy, and 
no evidence of right brachial plexopathy.  The examiner 
diagnosed "osteoarthritis of the spine that is causing 
radiculopathy and has no relationship with the shrapnel 
injury he sustained." 

A February 2008 MRI of the cervical spine showed degenerative 
changes present in the cervical spine; mild degrees of 
spondylostenosis at C4-5 and C5-6 related to degenerative 
changes; a lesion present within the C6 vertebral body, which 
was most likely a vertebral body hemangioma; and a metal 
artifact in the region of the right shoulder.  A February MRI 
of the thoracic spine showed no compromise to the thoracic 
spine canal or exiting nerve roots, and a vertebral body 
hemangioma at T10.  

In March 2008, it was noted that the Veteran had had multiple 
consultations and that MRIs of the chest were "basically 
negative."  The clinician diagnosed status post shrapnel 
injury to the right chest.

April 2008 chest X-rays showed a small metallic foreign body 
in the right posterolateral thorax in the subcutaneous fat. 

A June 2008 VA examination report shows that the Veteran 
reported pain at the site of the shrapnel injury on his upper 
back region and over the shoulder.  The pain was aggravated 
by exertion and alleviated by rest.  He reported that 
whenever he bent forward at the waist, he experienced a 
sudden onset of shooting pain that started in his back at the 
site of the shrapnel and it radiated forward across to the 
front of his chest and caused him to feel suddenly dyspneic 
and fall.  Upon examination, there was essentially normal 
muscle strength in the right upper extremity against 
resistance both proximal and distal muscle groups.  The 
examiner noted that an April 2008 CT scan showed a residual 
single piece of shrapnel in the right posterior lower thorax 
in the subcutaneous fat.

The medical evidence establishes that a retained foreign body 
does exist in the sub-scapula region.  However, that a 
condition or injury occurred in service alone is not enough; 
there must be a disability resulting from that condition or 
injury.  Brammer v. Derwinski, 3 Vet. App. 223 (1993).  The 
requirement for service connection that a current disability 
be present is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim even though the disability 
resolves prior to the Secretary's adjudication of the claim.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The 
record shows that the Veteran has not had a disability 
related to the sub-scapula shrapnel injury during any of the 
relevant time period.  The February 2004 and June 2008 
examiners noted that there is no muscle involvement.  The 
September 2007 clinician noted that the Veteran described 
"radicular type" problems, but indicated that this 
condition was due to a back injury as opposed to shrapnel.

Beginning with a February 2004 VA examination, and continuing 
through VA treatment notes in September 2007, October 2007 
and December 2007, and a January 2008 VA examination, doctors 
have stressed that pain in the Veteran's chest and mid-back 
region is not related to the retained shell fragment in his 
right sub-scapula.  It is significant that the April 2006 
examiner indicated there was some tenderness in the mid 
clavicular and thoracic spine areas, but he declined to 
diagnose any actual disability during his extensive 
evaluation.  In short, no doctor has rendered a diagnosis of 
a disability involving the right sub-scapula beyond chronic 
pain.  

Pain, in and of itself, is not a disability.  There must be 
some modicum of functional impairment to permit service 
connection.  Although the April 2006 VA examiner noted some 
limitation of motion in the Veteran's right shoulder, this 
condition is a residual of the retained shell fragment in the 
right shoulder, which has been withdrawn and in any event 
does not warrant a rating higher than 10 percent.

While the Veteran contends that he has a residuals of a shell 
fragment wound, to include back pain, chest pain and a nerve 
problem, as a layperson lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as a diagnosed condition.  And, even if 
his opinion was entitled to be accorded some probative value, 
it is far outweighed by the medical evidence of record, which 
shows the Veteran does not have residuals of a shell fragment 
wound of the right sub-scapula with retained foreign body.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for residuals of a shell fragment wound of 
the right sub-scapula with retained foreign body; there is no 
doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.



ORDER

The appeal with respect to the claim for entitlement to an 
increased rating for residuals of a shell fragment wound of 
the right shoulder with retained foreign body is dismissed.

Service connection for residuals of a shell fragment wound of 
the right sub-scapula with retained foreign body is denied.






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


